DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.

Response to Amendment
Claims 1, 2, 13 and 17 have been amended.  Claim 3 has been previously canceled.  Claims 1, 2 and 4-21 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Seidleck on 17 November 2021.



In the claims:

1. 	(Currently amended) 	A computer-implemented method for providing map embedding analytics for a neural network comprising:
processing map data to extract one or more map features; 
training a first neural network to predict an embedding layer, wherein the first neural network is trained using the one or more extracted map features; 
generating the embedding layer using the first neural network, wherein the embedding layer represents a semantic relationship among the one or more map features; 
providing the embedding layer as an output for embedding into a second neural network; and 
training the second neural network to perform one or more map-related predictions with respect to image data after the embedding layer is inserted.

2. 	(Previously presented) The method of claim 1, 
wherein the one or more map features include one or more map attribute categories, and wherein the one or more map attribute categories are predicted in the embedding layer as one or more vectors, and 
wherein the trained first neural network processes the map data to maximize a distance between the predicted one or more vectors in the embedding layer.

3. 	(Cancelled)



5. 	(Original) The method of claim 1, wherein the first neural network is pre-trained before a training of the second neural network.

6. 	(Original) The method of claim 1, wherein the first neural network is co-trained with a training of the second neural network.

7. 	(Original) The method of claim 6, wherein the first neural network is trained to predict the embedding layer using the map data in combination with input data for training the second neural network.

8. 	(Original) The method of claim 1, wherein the first neural network is a combination of a convolutional neural network and a recurrent neural network, and wherein the convolutional neural network is trained to predict the embedding layer with respect to point data of a pathway and the recurrent neural network is trained to predict the embedding layer with respect to the pathway.

9. 	(Original) The method of claim 8, wherein the convolutional neural network and the recurrent neural network are trained to predict a same value per a type of the pathway.

10. 	(Original) The method of claim 1, wherein the one or more map features are predicted in the embedding layer using a multi-dimensional representation.

11. 	(Original) The method of claim 10, wherein the multi-dimensional representation includes a first vector representing a map feature and a second vector representing an attribute of the map feature.

12. 	(Original) The method of claim 1, further comprising: receiving an input specifying a size, a loss function, or a combination thereof for the embedding layer.

13. 	(Previously presented) 	An apparatus for providing map embedding analytics for a neural network, comprising: 
at least one processor; and 
at least one memory including computer program code for one or more programs, 
the at least one memory and the computer program code configured to, within the at least one processor, cause the apparatus to perform at least the following, 
process map data to extract one or more map features; 
retrieve an embedding layer, wherein a first neural network is trained using the one or more extracted map features to predict the embedding layer, and wherein the embedding layer represents a semantic relationship among the one or more map features; 
incorporate the embedding layer into a second neural network; and 
train the second neural network to make map-related predictions with respect to image data after the embedding layer is incorporated.

a geographic database to maximize a distance between the predicted one or more vectors in the embedding layer.

15. 	(Currently amended) The apparatus of claim 13, wherein the map-related predictions of the second neural network classify a relationship between [[the]] one or more map attributes.

16. 	(Original) The apparatus of claim 13, wherein the first neural network is pre-trained, co-trained, or a combination thereof with respect to the training of the second neural network.

17. 	(Currently Amended) A non-transitory computer-readable storage medium for providing map embedding analytics for a neural network, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: 
processing map data to extract one or more map features; 
training a neural network to predict an embedding layer and one or more other predictions based on the embedding layer, wherein the neural network is trained to predict the embedding layer using the one or more extracted map features and to predict the one or more other predictions using other training data; 
generating the embedding layer using the neural network, wherein the embedding layer represents a semantic relationship among the one or more map features; [[and]] 
incorporating the embedding layer into a second neural network; and 
training the second neural network to perform one or more map-related predictions with respect to image data after the embedding layer is inserted.

18. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the one or more map features are predicted in the embedding layer as one or more vectors.

19. 	(Original) The non-transitory computer-readable storage medium of claim 18, wherein the trained neural network processes the map data to maximize a distance between the predicted one or more vectors in the embedding layer.

20. 	(Currently amended) The non-transitory computer-readable storage medium of claim 17, wherein the one or more other predictions of the neural network is based on classifying a relationship between [[the]] one or more map attributes.

21. 	(Previously Presented) The method of claim 1, wherein the first neural network is independent from the second neural network.

Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2 and 4-21 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses creating an embedding layer in a first neural network and outputting the created embedding layer to be used for other classification 
The closest prior art being Spruyt, Vincent. "Loc2Vec: Learning location embeddings with triplet-loss networks." (March 2018) discloses a platform that captures sensor data such as location information and extracts behavioral information.  The platform includes a venue mapping algorithm that determines which venue is being visited.  An encoder transforms location information into embeddings that reside in an embedding space using a 12 channel tensor and a triplet loss network.  The resulting embedding space can be used directly for tasks such as venue mapping or can be used as feature vectors in subsequent classifiers.
Mao et al., U.S. Publication No 2020/0202145 discloses a system and method for object classification used on an autonomous vehicle.  The system includes an object classifier neural network system that determines classifications for objects within a vicinity of the vehicle.  The system can include an object classifier neural network, a context embedding neural network and an auxiliary neural network.  Each of these neural networks can reside on separate hardware.  The system is configured to generate an object classification for an object by processing one or more channels of sensor data.  The context embedding neural network is configured to process the second neural network input for the wide-view representation of the environment to generate a context map. The context map is an embedding or data structure that characterizes features of the environment of the autonomous vehicle based on the wide-view representation of the environment. In some implementations, the context map includes a collection of feature vectors.  The auxiliary neural network is configured to process the same 

With respect to the independent claims, the claimed limitations “generating the embedding layer using the first neural network, wherein the embedding layer represents a semantic relationship among the one or more map features; providing the embedding layer as an output for embedding into a second neural network; and training the second neural network to perform one or more map-related predictions with respect to image data after the embedding layer is inserted” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668           
/VU LE/Supervisory Patent Examiner, Art Unit 2668